                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ADONNIS CONNER,

         Plaintiff,                                                       ORDER
 v.
                                                                 Case No. 18-cv-1031-jdp
 BOUZEK ET AL,

         Defendants.


       Plaintiff Adonnis Conner has filed a proposed civil complaint.            Plaintiff seeks to

commence this lawsuit without prepaying the filing fee pursuant to 28 U.S.C. § 1915 and has

filed a certified inmate trust fund account statement for the six month period preceding the

complaint in support of the request.

       The court has considered plaintiff’s trust account statement, and finds that plaintiff’s

financial situation does not warrant a determination of indigency. Accordingly, plaintiff must

prepay the $400 fee for commencing this action.

                                             ORDER

       IT IS ORDERED that,

       1. Plaintiff Adonnis Conner’s petition for leave to proceed without prepayment of the

filing fee is DENIED. Plaintiff must pay the $400 fee no later than January 4, 2019. Plaintiff

is to submit a check or money order made payable to the clerk of court in the amount of

$400.00 or advise the court in writing why plaintiff is not able to submit the $400 fee on or

before January 4, 2019.

       2. If, by January 4, 2019, plaintiff fails to pay the $400 fee, plaintiff will be held to have

withdrawn this action voluntarily and the case will be closed without prejudice to plaintiff filing

this case at a later date.
       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s $400 fee as directed above and the court has screened the complaint as required by

the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A.        Once the screening process is

complete, a separate order will issue.




                      Entered this 14th day of December, 2018.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                              2
